        Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 1 of 14


1    GRODSKY & OLECKI LLP
     Allen B. Grodsky (SBN 111064)
2    allen@thegolawfirm.com
     Courtney L. Puritsky (SBN 251330)
3    courtney@thegolawfirm.com
     Tim B. Henderson (SBN 281159)
4    tim@thegolawfirm.com
     2001 Wilshire Boulevard, Suite 210
5    Santa Monica, California 90403
     Telephone: (310) 315-3009
6    Facsimile: (310) 315-1557
7 Attorneys for Defendants Skybound Productions,
  Inc., Circle of Confusion Productions, LLC,
8 New Circle of Confusion Productions, Inc.,
  Robert Kirkman, LLC, Robert Kirkman, and
9 David Alpert

10
                           UNITED STATES DISTRICT COURT
11
                        NORTHERN DISTRICT OF CALIFORNIA
12
                                  SAN JOSE DIVISION
13

14   MELVIN WILLIAM SMITH, JR., a/k/a   )      Case No. 5:18-cv-03803-LHK
     MEL SMITH, an individual,          )
15                                      )      Hon. Lucy H. Koh
                       Plaintiff,       )
16                v.                    )      REPLY IN SUPPORT OF
                                        )      MOTION TO DISMISS SECOND
17   AMC NETWORKS, INC., a Delaware     )      AMENDED COMPLAINT
     corporation; AMC FILM HOLDINGS,    )      PURSUANT TO FEDERAL RULE
18   LLC, a Delaware limited liability  )      12(b)(6) BY DEFENDANTS
     company; et al.,                   )      SKYBOUND PRODUCTIONS,
19                     Defendants.      )      INC., CIRCLE OF CONFUSION
     __________________________________ )      PRODUCTIONS, LLC, NEW
20                                             CIRCLE OF CONFUSION
                                               PRODUCTIONS, INC., ROBERT
21                                             KIRKMAN, LLC, ROBERT
                                               KIRKMAN, AND DAVID
22                                             ALPERT
23

24                                             Date:       Jan. 17, 2019
                                               Time:       1:30 p.m.
25                                             Div.:       San Jose
                                               Place:      Courtroom 8
26

27

28

                                                             _______________________
                                                              Reply iso Mot’n to Dismiss
            Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 2 of 14


1                                               TABLE OF CONTENTS
                                                                                                                          Page(s)
2

3    I.       INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
4    II.      THE COURT NEED ONLY REVIEW THE WORKS
              TO DECIDE SUBSTANTIAL SIMILARITY, NO
5             EXPERT OR EXTRINSIC EVIDENCE IS NECESSARY . . . . . . . . . . . . . . . . 2
6    III.     A REVIEW OF THE WORKS DEMONSTRATES
              THAT THEY ARE NOT SUBSTANTIALLY SIMILAR . . . . . . . . . . . . . . . . . 2
7
              A.      Mood, Dialogue, Pace, and Theme . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
8
              B.      Setting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
9
              C.      Characters . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
10
              D.      Plot and Sequence of Events . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
11
     IV.      CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                 _______________________
                                                                   ii                             Reply iso Mot’n to Dismiss
          Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 3 of 14


1                                         TABLE OF AUTHORITIES
2    Cases                                                                                                  Page(s)
3    Berkic v. Crichton,
           761 F.2d 1289 (9th Cir. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 8
4
     Capcom Co. v. MKR Grp., Inc.,
5         No. C 08-0904 RS, 2008 WL 4661479 (N.D. Cal. Oct. 20, 2008) . . . . . . . . . . . 7
6    Funky Films v. Time Warner Entm’t,
          462 F.3d 1072 (9th Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 7, 9
7
     Kouf v. Walt Disney Pictures & Telev.,
8          16 F.3d 1042 (9th Cir. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
9    Olson v. Nat’l Broadcasting Co.,
           855 F.2d 1446 (9th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
10
     Shame on You Prods., Inc. v. Banks,
11        120 F. Supp. 3d 1123 (C.D. Cal. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
12   Silas v. Home Box Office, Inc.,
            201 F. Supp. 3d 1158 (C.D. Cal. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3, 6
13
     Wilson v. Walt Disney Co.,
14         No. 14-CV-01441-VC, 2014 WL 4477391 (N.D. Cal. July 30, 2014) . . . . . . . . 9
15   Zella v. E.W. Scripps Co.,
            529 F. Supp. 2d 1124 (C.D. Cal. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 8
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                       _______________________
                                                             iii                        Reply iso Mot’n to Dismiss
          Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 4 of 14


1    I.     INTRODUCTION
2           Plaintiff’s Opposition (Dkt. 70, the “Opposition”) to the Skybound Defendants’
3    Motion to Dismiss (Dkt. 66, the “Motion”) offers rank speculation about the “likely
4    extrinsic evidence” Plaintiff’s unidentified experts might one day expound, foments
5    conspiracy theories about defense lawyers dictating creative choices to conceal
6    copyright infringement, and tries to convince the Court to review only those parts of
7    Fear the Walking Dead cherry-picked by Plaintiff. In other words, Plaintiff wants the
8    Court to do anything but what is necessary under the extrinsic test: review Dead
9    Ahead and Fear the Walking Dead and decide whether they are substantially similar.
10   The Court should not indulge the Plaintiff’s baseless hypotheticals or limit its review
11   of the works. The works are properly before the Court and the Court is more than
12   capable of watching the television show and reading the comic book and deciding
13   whether they are substantially similar in mood, dialogue, pace, theme, setting,
14   characters, plot, and sequence of events.
15          The Motion focused on each of these factors, demonstrating that many parts of
16   Plaintiff’s work that were allegedly infringed are actually generic scenes-a-faire that
17   flow from the unprotectable idea of “zombies on the high seas.” Plaintiff cannot
18   obtain copyright protection and exclude Defendants and all others from telling a
19   zombie story on the ocean or depicting a character looking out at the sea with
20   binoculars or using a radio while on the water. Moreover, the Motion further
21   demonstrated that even those parts of Fear the Walking Dead selected by Plaintiff as
22   being substantially similar to Dead Ahead are rife with meaningful differences. In his
23   Opposition, Plaintiff ignores much of the Motion’s analysis as “minor or trivial”
24   differences and just rehashes the same old claimed similarities from the Second
25   Amended Complaint (“SAC”) as if they were never analyzed in the Motion. Left
26   without any meaningful response, the conclusion of the Motion stands unopposed:
27   Plaintiff’s claim fails under every factor of the extrinsic test as a matter of law.
28          The Motion should be granted and the SAC dismissed with prejudice.
                                                                       _______________________
                                                   1                    Reply iso Mot’n to Dismiss
            Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 5 of 14


1    II.      THE COURT NEED ONLY REVIEW THE WORKS TO DECIDE
2             SUBSTANTIAL SIMILARITY, NO EXPERT OR EXTRINSIC
3             EVIDENCE IS NECESSARY
4             The bulk of the Opposition is devoted to convincing the Court that it needs all
5    sorts of extraneous evidence and information to decide whether the works are
6    substantially similar. Plaintiff hypothesizes about what evidence he “expects his
7    experts to explain” and gins up a conspiracy theory that maybe a rogue defense lawyer
8    “dictated” changes to Fear the Walking Dead to conceal Defendants’ supposed
9    infringement. Opp. 15:25-27, 18:16-18. None of Plaintiff’s machinations prevent the
10   Court from deciding substantial similarity now. Under the incorporation by reference
11   doctrine, the Court can and should review the two works and decide whether the works
12   are substantially similar under the extrinsic test factors. Zella v. E.W. Scripps Co., 529
13   F. Supp. 2d 1124, 1130 (C.D. Cal. 2007) (“[T]here is ample authority for holding that
14   when the copyrighted work and the alleged infringement are both before the court,
15   capable of examination and comparison, non-infringement can be determined on a
16   motion to dismiss.”) (citation omitted). Although the Skybound Defendants agree with
17   the AMC Defendants that the Court can take judicial notice of generic elements
18   common in creative expression, the Skybound Defendants did not ask that the Court
19   consider anything other than the works themselves because nothing else is necessary to
20   grant the Motion. See Funky Films v. Time Warner Entm’t, 462 F.3d 1072, 1076 (9th
21   Cir. 2006) (extrinsic test “may often be decided as a matter of law”).
22   III.     A REVIEW OF THE WORKS DEMONSTRATES THAT THEY ARE
23            NOT SUBSTANTIALLY SIMILAR
24            The bulk of Plaintiff’s Opposition that addresses substantial similarity simply
25   restates the alleged similarities in the SAC, despite the Motion’s demonstration that
26   Plaintiff’s work is full of generic and unprotectable scenes-a-faire. Opp. 10:3-12:22.
27   However, “[c]ourts are not required to accept as true conclusory allegations which are
28   contradicted by documents referred to in the complaint.” Silas v. Home Box Office,
                                                                       _______________________
                                                   2                    Reply iso Mot’n to Dismiss
          Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 6 of 14


 1   Inc., 201 F. Supp. 3d 1158, 1173 (C.D. Cal. 2016), aff'd, 713 F. App'x 626 (9th Cir.
 2   2018) (citations and modifications omitted). Instead, a review of the “objective details
 3   of the works,” as provided in the Motion, is exactly what is called for under the
 4   extrinsic test. Berkic v. Crichton, 761 F.2d 1289, 1293 (9th Cir. 1985) (“The extrinsic
 5   test for similarity of ideas looks beyond the vague, abstracted idea of a general plot and
 6   instead ‘focuses on . . . the objective details of the works . . . .’”) (citation omitted).1/
 7   With respect to each and every factor in the extrinsic test, the Opposition fails to rebut
 8   the Motion’s conclusion that the works are not substantially similar.
 9          A.     Mood, Dialogue, Pace, and Theme
10          Plaintiff essentially abandons any attempt at claiming that the mood, dialogue,
11   pace, and theme factors favor a finding of substantial similarity. After reviewing the
12   works as a whole, it is obvious why. Dead Ahead is a gothic horror story told in
13   melodramatic tones by a first-person narrator and depicted through nearly psychedelic
14   drawings of incessant run-ins with zombies. In contrast, Fear the Walking Dead is a
15   realistic, character-driven story told from an omniscient perspective. Although zombie
16   attacks are a recurring feature on the show, there are long stretches without zombies
17   where the drama of the show comes from the tension between the human characters.
18   Accordingly, it is no surprise that Plaintiff does not address the differences in mood
19   identified in the Motion, abandons his contention that the pacing of the two works is
20   similar, and is unable to identify a single example of shared dialogue. Motion 18:2-
21

22

23

24
     1/
          On this point, Plaintiff’s claim that the Motion’s careful analysis does not
25 “balanc[e] the need to protect the labors of authors with the desire to assure free access
26 to ideas” (Opp. 13:16-19), gets it exactly backward. Plaintiff is the one trying to
   prevent others from telling a story about “zombies on the high seas” and depicting
27 pictures of boats in water near the sun or moon. See Opp. 18:2-3. If anyone is guilty

28 of improperly tilting the balance between freedom of expression and copyright
   protection, it is Plaintiff.
                                                                          _______________________
                                                    3                      Reply iso Mot’n to Dismiss
          Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 7 of 14


 1   19:21.2/
 2            Similarly, Plaintiff provides no authority for the proposition that Dead Ahead’s
 3   stock themes are protectable in any respect. Zombie stories necessarily involve life
 4   and death scenarios and existential threats, so Plaintiff’s claimed shared themes of
 5   “fear and loathing,” “God, the afterlife, damnation and salvation,” “resilience in the
 6   face of danger,” and “the meaning of life” are far too generic to be considered
 7   meaningful. The Opposition also totally fails to acknowledge that Fear the Walking
 8   Dead includes significant themes that are not present in Dead Ahead.
 9            The mood, dialogue, pace, and theme factors all weigh heavily in Defendants’
10   favor.
11            B.    Setting
12            Plaintiff also barely touches on the supposed setting similarities and the few
13   points made by Plaintiff are easily dispatched.
14            First, Plaintiff complains that Defendants’ analysis of the distinctions between
15   the “skull and boat” images was too detailed (Motion 14:15-25) and now contends that
16   Defendants also copied the “sunset coloration and reflection in the water” from
17   Plaintiff’s comic book. Opp. 17:19-18:9. Plaintiff strains credulity by contending that
18   he is entitled to copyright protection for his stock depictions of a sunset and reflection
19   in the water but, in any event, there are meaningful differences on these new points.
20   The reflection in the Dead Ahead image is obscured by a swirling tide, unlike the clear
21   and unobstructed reflection in the Fear the Walking Dead image. The sunset
22   coloration is also different. In Fear the Walking Dead, the sun radiates bright yellow
23   which fades to brown. In Dead Ahead, the moon does not put off any light and the
24   color of the sky transitions horizontally from dark purple to orange. See SAC 8:1-27.
25

26
     2/
         To the extent Plaintiff is asserting that the scattered quotes in Exhibit A to the
   Givens declaration constitute dialogue similarities, Plaintiff is incorrect. None of the
27 dialogue quoted by Plaintiff discloses a single shared phrase, let alone the required

28 “extended similarity.” Olson v. Nat’l Broadcasting Co., 855 F.2d 1446, 1450 (9th Cir.
   1988).
                                                                       _______________________
                                                   4                    Reply iso Mot’n to Dismiss
         Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 8 of 14


1    The images of the nautical setting are neither distinctive enough to warrant copyright
2    protection nor substantially similar.
3          Second, Plaintiff attempts to sidestep that there are different geographical
4    settings at the beginning of the works (Los Angeles in Fear the Walking Dead and
5    Ensenada, Mexico in Dead Ahead), but those differences are meaningful. Needless to
6    say, Los Angeles is not Ensenada, they are located in different countries. These
7    differences in location also figure into both stories. In Fear the Walking Dead, the
8    survivors leave from Strand’s beach side mansion in Los Angeles and board Strand’s
9    yacht, and Strand uses the fact that he saved the group to assert his power in making
10   decisions for the group (for instance, refusing to pick up other survivors, despite the
11   group’s protests). In Dead Ahead, Captain Jack’s first reaction upon hearing the news
12   of the zombie attack is to head back to port in Ensenada, Mexico where he is stopped
13   by the Mexican navy, which forces the fishing boat back out to sea for the survivors’
14   safety. The geographic settings are materially distinct.
15         Finally, the Motion noted that there were major differences in the settings of the
16   two works, which Plaintiff does not dispute, including that: the boats in both works
17   are nothing alike, the cruise ship in Dead Ahead is not a resort hotel like in Fear the
18   Walking Dead, and the settings where the survivors look for supplies are divergent.
19   Motion 15:6-11, 16:10-22 & n.8.
20         Thus, the setting factor also strongly favors Defendants.
21         C.     Characters
22         Plaintiff makes a minor attempt at salvaging the character factor of the extrinsic
23   test, but his arguments fail for numerous reasons.
24         Most importantly, unlike Fear the Walking Dead’s exhaustive approach to
25   character development (Motion 11:19-12:1), there is almost no character development
26   in Dead Ahead. For example, Plaintiff continues to insist that the Emile character is
27   protectable even though the depiction is so lacking in distinctiveness that it changes
28   partway through Dead Ahead. Motion 13:16-22. Plaintiff offers no explanation as to
                                                                       _______________________
                                                 5                      Reply iso Mot’n to Dismiss
         Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 9 of 14


1    why this character, or any of the others are entitled to any, let alone significant,
2    copyright protection. Motion 11:4-18; see Silas, 201 F. Supp. 3d at 1177 (to receive
3    copyright protection, characters must (1) have “physical as well as conceptual
4    qualities,” (2) be “sufficiently delineated,” and (3) be “especially distinctive”). Dead
5    Ahead’s stock characters are too generic to be protectable.
6          Plaintiff also tries to limit the Court’s review, claiming that the Court should
7    consider only those parts of Fear the Walking Dead involving the yacht. Opp. 13:24-
8    14:12. Plaintiff does not want the Court to view other episodes because they
9    demonstrate that the characters are different. However, the characters in Fear the
10   Walking Dead do not exist in a vacuum confined by the parts of the story on the yacht,
11   they evolve over the course of the entire show. For example, several characters have
12   back stories developed throughout the show that distinguish them from any of the
13   characters in Dead Ahead (see Motion 4:1-26, 11:22-28), and that distinguishing
14   information is pertinent to the Court’s analysis of whether the characters are
15   substantially similar. See Shame on You Prods., Inc. v. Banks, 120 F. Supp. 3d 1123,
16   1164 (C.D. Cal. 2015), aff'd 690 F. App'x 519 (9th Cir. 2017) (“In determining
17   whether characters are similar, a court looks at the totality of the characters’ attributes
18   and traits . . . .”) (citations and modifications omitted); Silas, 201 F. Supp. 3d at 1179
19   (noting difference where one character is depicted dating a football player but the other
20   divorced a football player “before [the work’s] story began”).
21         What little Plaintiff does say about the supposedly similar characters is
22   demonstrably incorrect. Plaintiff ignores that the two “Red” characters have several
23   noticeable differences, including that in Fear the Walking Dead “Red” is a threatening
24   interloper with long straight hair, while in Dead Ahead “Red” is one of the survivors
25   on Captain Jack’s boat, not a pirate, and has short curly hair. Silas, 201 F. Supp. 3d at
26   1177 (stating that “courts require a very high degree of similarity between characters”
27   and will “not find characters to be substantially similar when two characters have
28   noticeable differences”).
                                                                       _______________________
                                                  6                     Reply iso Mot’n to Dismiss
          Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 10 of 14


 1           Plaintiff also stunningly claims that the Fear the Walking Dead characters
 2   identified in the Motion as having no parallel in Dead Ahead (Motion 14:6-24) are
 3   “almost entirely secondary or tertiary characters outside the pertinent narrative.” Opp.
 4   16:4-6. Plaintiff apparently forgot that he included pictures of these very characters
 5   on the yacht in his SAC! SAC 10:15-24, 11:10-17, 13:4-9, 13:19-26, 14:11-17, 20:1-
 6   22.3/
 7           The Motion also noted numerous differences between other characters and the
 8   Opposition offers no response. For example, Plaintiff:
 9   •       completely abandons the claim that pirates are a source of similarity (Motion
10           13:23-14:5),
11   •       disregards that the Fear the Walking Dead characters are not a “ragtag” group as
12           Plaintiff claims but actually share close familial bonds (Motion 14 n.7), and
13   •       ignores the differences in appearance between the characters Plaintiff contends
14           are the main protagonists, Captain Jack and Travis Manawa (Motion 12:9-21).4/
15   Plaintiff’s inability to respond to any of these major issues demonstrates that Plaintiff
16   cannot come close to showing substantial similarity.
17           The character factor also strongly supports a finding of no substantial similarity.
18           D.    Plot and Sequence of Events
19           At the heart of Plaintiff’s argument as to the plot and sequence of events factor
20

21   3/
             The absence of parallel characters is significant, despite Plaintiff’s assertions to
22   the contrary (Opp. 16:3-14). See Capcom Co. v. MKR Grp., Inc., No. C 08-0904 RS,
     2008 WL 4661479, at *9 (N.D. Cal. Oct. 20, 2008) (“[P]laintiff cannot merely sweep
23
     aside the presence of so many other varied characters who appear in the differing
24   spots, and whose attributes and demeanor bear no similarity with respect to one
     another.”) (citation omitted); Funky Films, 462 F.3d at 1079 (noting that “one of the
25
     central characters” was “[c]ompletely missing” and other “[a]dditional characters . . .
26   have no counterpart . . . .”).
27   4/
         It is still unclear why Plaintiff continues to assert that Captain Jack is an
28 educator. Opp. 12:5-6. There is simply no reference to it in Dead Ahead. Motion
   12:8-13.
                                                                       _______________________
                                                  7                     Reply iso Mot’n to Dismiss
        Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 11 of 14


1    (and really of Plaintiff’s entire case) is Plaintiff’s insistence that the works share a
2    similar overarching premise, that a group of survivors escape a zombie apocalypse on a
3    boat. Opp. 8:12-15. This supposed plot similarity fails to pass muster under the
4    extrinsic test because “[g]eneral plot ideas are not protected by copyright law; they
5    remain forever the common property of artistic mankind.” Zella, 529 F. Supp. 2d at
6    1133-34 (citations omitted). Although Plaintiff does his best to describe the general
7    plot idea as specifically as possible, that does not change the fact that the plots of the
8    two works share nothing more than a “gruesome similarity” as zombie stories where
9    the characters are on boats. Works sharing far more distinctive plot ideas than the
10   works here were deemed not substantially similar. See Berkic v. Crichton, 761 F.2d
11   1289, 1293 (9th Cir. 1985) (finding no substantial similarity even though both works’
12   plots shared “gruesome similarity” because they feature “criminal organizations that
13   murder healthy young people, then remove and sell their vital organs to wealthy people
14   in need of organ transplants” and follow “a young professional who courageously
15   investigates, and finally exposes, the criminal organization”).
16         Many of the other alleged plot similarities are unprotectable scenes-a-faire that
17   flow naturally from the basic plot idea of escaping zombies by boat, for example,
18   looking at a map, fishing, communicating by radio, and surveying the sea with
19   binoculars. See, e.g., Opp. 10:7-11, 16-18. Such random lists of supposed similarities
20   are insufficient to satisfy the extrinsic test. Kouf v. Walt Disney Pictures & Telev., 16
21   F.3d 1042, 1045 (9th Cir. 1994) (“[W]e are equally unimpressed by [plaintiff’s]
22   compilation of random similarities scattered throughout the works.”) (modifications
23   and quotations omitted).
24         As in the character prong, Plaintiff hopes to minimize the holes in his argument
25   as to the plot factor by suggesting that the Court should limit its review to only certain
26   episodes of Fear the Walking Dead selected by Plaintiff. Opp. 14:6-18. The Court
27   should not do so. All episodes of Fear the Walking Dead are pertinent to the
28   “sequence of events” at issue because they show the Fear the Walking Dead plot takes
                                                                        _______________________
                                                   8                     Reply iso Mot’n to Dismiss
          Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 12 of 14


1    different turns that have no comparison in Dead Ahead. See Motion at 8:18-28. That
2    different events occur in Fear the Walking Dead between the parts of the story that
3    Plaintiff claims are similar is undeniably pertinent to the Court’s analysis of whether
4    the plots and sequence of events are substantially similar. See Funky Films, 462 F.3d
5    at 1078 n.3 (discussing plot dissimilarities and noting that there were “a number of
6    scenes with no equivalent”).5/
7           Plaintiff’s Opposition also continues to attempt to find new supposed
8    similarities. Plaintiff now claims that both works feature a supply run where one
9    survivor wanders away from the group, there is a zombie attack, and the boat’s engines
10   are fixed at the last second. Opp. 10:25-11:3. For starters, that survivors on a boat
11   need to go to land for supplies flows naturally from the premise of being on a boat, and
12   that a zombie attack occurs during the supply run is an unprotectable scenes-a-faire in
13   zombie stories. Moreover, these sequences are nothing alike. In Dead Ahead,
14   Chapman (the former financier) finds a case of beer while looking for supplies in an
15   abandoned town, zombies attack the survivors, and while the others fight the zombies,
16   Captain Jack boards a new tug boat that immediately starts up. In Fear the Walking
17   Dead, the survivors scavenge the wreckage of a plane crash on a beach, Chris (a
18   troubled teenager) kills a plane crash survivor, and he and the others survivors are
19   saved when Nick discovers that the zombies cannot see him if he smears zombie blood
20   on himself. When the group returns to the yacht after the attack, Travis has finally
21

22
     5/
            These numerous plot differences also demonstrate that Wilson v. Walt Disney
23
     Co., No. 14-CV-01441-VC, 2014 WL 4477391 (N.D. Cal. July 30, 2014), cited by
24   Plaintiff, actually supports Defendants. Opp. 16:23-17:6. In Wilson, a trailer for the
     movie Frozen and a short film were substantially similar because the works shared the
25
     “concrete elements that make up the total sequence of events” and a “detailed
26   sequence of events from the start to the finish of the works.” Id. at *1 (quotations
     omitted, emphasis supplied). Unlike in Wilson, in this case, the “total” sequence of
27
     events is not similar from “start to finish,” but instead the concrete plot elements
28   identified by Plaintiff are in fact rife with differences.

                                                                     _______________________
                                                 9                    Reply iso Mot’n to Dismiss
        Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 13 of 14


1    finished hours of work to remove a zombie that was caught in an intake tube on the
2    yacht. (Ep. 3).
3          The Opposition also claims that these supply run sequences result in a
4    conversation about the growing discord and distrust in the group and a feeling that the
5    survivors are “aimless, unsure of where [their] next destination will be.” Opp. 11:4-6.
6    Plaintiff again misses the mark. Discord and distrust are a constant feature of the
7    relationships in Fear the Walking Dead, but in Dead Ahead the survivors almost
8    always agree or follow Captain Jack’s instructions with little resistance. Unlike in
9    Dead Ahead, the survivors in Fear the Walking Dead are not unsure of their next
10   destination but instead they finally learn that Strand is taking them to the estate in Baja
11   owned by his lover, a secret Strand had been keeping from the others. (Ep. 3).
12   Plaintiff’s supply run sequence is not protectable and, in any event, the supply run
13   sequences are not substantially similar.
14         Finally, the Motion comprehensively reviewed the plot points that Plaintiff
15   contended were similar and noted numerous distinctions. Motion 6:22-10:11. Plaintiff
16   sweeps aside that analysis as “a series of minor or trivial differences” (Opp. 15:15-16),
17   but the number and extent of those differences are far from minor or trivial. For
18   example, in the face of Defendants’ analysis to the contrary, Plaintiff’s Opposition
19   abandons his claims in the SAC that the events involving pirates, the scenes involving
20   a pier, and the use of a boat propeller to kill zombies in both works are sources of
21   similarity. SAC 16:1-3, 16:9-11, 14:20-15:28, 18:23-26. If the differences identified
22   in the Motion were as minor or trivial as Plaintiff claims, then he would not have
23   abandoned those claimed similarities.
24         Therefore, the plots and sequences of events are not substantially similar.
25                                            *   *    *
26         In sum, the works are too different in too many respects. None of the extrinsic
27   test factors support a finding of substantial similarity.
28

                                                                      _______________________
                                                  10                   Reply iso Mot’n to Dismiss
        Case 5:18-cv-03803-LHK Document 72 Filed 12/14/18 Page 14 of 14


1    IV.   CONCLUSION
2          The Motion should be granted. Dead Ahead and Fear the Walking Dead are not
3    substantially similar as a matter of law. Plaintiff’s Second Amended Complaint should
4    be dismissed with prejudice and without leave to amend.
5

6    Dated: December 14, 2018             GRODSKY & OLECKI LLP
                                          Allen B. Grodsky
7                                         Courtney L. Puritsky
                                          Tim B. Henderson
8

9
                                          By:        /s/ Tim B. Henderson
10                                                       Tim B. Henderson
11                                        Attorneys for Defendants Skybound
                                          Productions, Inc., Circle of Confusion
12                                        Productions, LLC, New Circle of Confusion
                                          Productions, Inc., Robert Kirkman, LLC,
13                                        Robert Kirkman, and David Alpert
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                  _______________________
                                                11                 Reply iso Mot’n to Dismiss
